UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                     SEALING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 835 to keep under seal portions of the document filed at

ECF No. 836 is GRANTED. The unredacted Letter-Motion filed at ECF No. 837 shall remain under

seal only visible to the selected parties.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF Nos. 835.




Dated:          New York, New York
                March 6, 2020
                                                                     SO ORDERED
